            Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 1 of 7


                                                           Receipt number AUSFCC-6284211
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 (BID PROTEST)


 DIGISCIENT CORPORATION,

        Plaintiff,

 v.                                                             20-812C
                                                   Case No. ______________

 UNITED STATES,                                    (Judge _____)

        Defendant.


                                           COMPLAINT


       This protest involves Solicitation GS00Q-DR-002-P1P3P4 (the “Solicitation”), issued by

the General Services Administration (the “Agency”). Digiscient Corporation protests the

Agency’s decision not to award it a task order.


                                              Parties


       1.       Digiscient is a Virginia corporation with its principal place of business at 6220

Kilcullen Road, McLean, Virginia 22101.


       2.       The Agency is part of the Executive Branch of the United States government.


                                            Jurisdiction


       3.       The Court has jurisdiction over this protest pursuant to the Tucker Act, as

amended by the Administrative Dispute Resolution Act of 1996, codified at 28 U.S.C.

§ 1491(b)(2).
             Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 2 of 7




                                        Factual Allegations


        4.      One Acquisition Solution for Integrated Services Small Business, or OASIS (SB),

is an indefinite-delivery / indefinite-quantity (IDIQ) contract vehicle used to procure a wide

range of products and services from the commercial marketplace.


        5.      OASIS (SB) contracts fall under seven pools. Pool 1 is relevant here, and covers

consulting, logistics, engineering, scientific, management consulting, project management, and

other professional services.


        6.      The Agency issued the Solicitation to award multiple OASIS (SB) Pool 1, 3, and

4 IDIQ task orders. OASIS contracts use “standardized labor categories corresponding to the

Office of Management and Budget’s Standard Occupational Classification (‘SOC’)” for pricing.

The Bureau of Labor Statistics (“BLS”) maintains compensation data for each SOC, and

publishes national 50th, 75th, and 90th percentile estimates for each.


        7.      The Agency used BLS’s data to establish a range of labor rates (with a minimum

and maximum rate) for each of the Solicitation’s SOC categories.


        8.      The Solicitation encouraged offerors to propose single direct labor rates within

the provided range for each category. Deviations had to be justified with a clear and convincing

rationale.


        9.      Offerors were to self-score their proposals. The Solicitation contained a self-

scoring template for offerors to use.




                                                  2
          Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 3 of 7




        10.     Offerors had to provide a single email address to be used for all communications

with the Agency.


        11.     Offerors were to upload their proposals through the government’s Symphony

portal, with which the Agency and offerors experienced technical difficulties. On June 27, 2019,

Digiscient uploaded its proposal through Symphony. However, Symphony would not allow

Digiscient to review its submission and ensure that all documents had uploaded properly.


        12.     Digiscient’s self-scoring, which was submitted with its proposal, indicated that its

proposal merited award.


        13.     Digiscient’s submission also identified a point of contact and the single email

address for communications with the Agency.


        14.     On November 15, 2019, the Agency asked Digiscient to justify its direct single

rates for two proposed labor categories, both of which fell below the Agency’s established range.


        15.     Digiscient informed the Agency that those rates were typographical errors, but

pointed out that its Compensation Plan listed the correct rates for those labor categories.

Moreover, Digiscient’s Compensation Plan explained its calculations for the questioned rates.


        16.     The Agency disqualified Digiscient because it did not use the same methodology

to calculate its other labor rates. But Digiscient was not required to use the same methodology

for each rate / labor category, nor did it indicate that it had done so.


        17.     Digiscient protested its disqualification with GAO, B-408685.28, B-408685.31.

On March 18, 2020, the Agency gave notice of its intended corrective action to reevaluate



                                                   3
            Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 4 of 7




Digiscient’s labor rates for fairness and reasonableness. Digiscient’s protest was dismissed as

academic.


       18.       The Agency informally indicated that Digiscient had received enough points to

receive award.


       19.       On April 2, 2020, the Agency asked Digiscient if it submitted a Contractor

Teaming Agreement or “CTA” with its proposal. Six days later, Digiscient provided the Agency

a sworn declaration from Michael Bame, who testified that Digiscient submitted a CTA with its

proposal. However, Mr. Bame also testified that Symphony would not allow Digiscient to

confirm that everything had uploaded correctly and its help desk was unavailable to assist. The

Agency was and is aware of that offerors frequently experience difficulty uploading documents

through Symphony.


       20.       Digiscient heard nothing further from the Agency. In mid-June, Digiscient asked

the contracting officer for a status update. The contracting officer responded by indicating that

he previously emailed award information to two Disgiscient individuals, neither of whom: (a)

was the designated point of contract; or (b) received email at the designated email address. In

other words, if the contracting officer sent the email at all, he admittedly did not send it to the

designated email address established in accordance with the Solicitation.


       21.       Neither of the individuals identified as email recipients was able to locate the

alleged message, and the contracting officer refused to resend it. Consequently, Digiscient has

never been officially notified of the Agency’s basis of award or had the opportunity to receive a

debriefing.




                                                   4
          Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 5 of 7




       22.     On information and belief, Digiscient was disqualified for (allegedly) not

submitting a CTA.


                                         Count One
                     Arbitrary, Capricious and Irrational Disqualification


       23.     Digiscient adopts and incorporates by reference the allegations of the preceding

paragraphs as if fully set forth herein.


       24.     The Agency had prior knowledge that offerors frequently experienced difficulties

uploading materials through the Symphony portal. The Agency also had sworn testimony that

Digiscient timely submitted a CTA, through the Symphony portal, on June 27, 2019, but that

known functionality issues with Symphony prevented verification.


       25.     Given that knowledge, it was arbitrary, capricious and irrational for the Agency to

conclude otherwise and disqualify Digiscient.


                                          Count II
                        Arbitrary and Capricious Failure to Reevaluate


       26.     Digiscient adopts and incorporates by reference the allegations of the preceding

paragraphs as if fully set forth herein.


       27.     The Agency committed to take corrective action and reevaluate Digiscient’s

proposed labor rates for fairness and reasonableness.


       28.     On information and belief, the Agency never honored its commitment, and has

not reevaluated Digiscient’s proposed labor rates. Instead, it chose to disqualify Digiscient on an

arbitrary, capricious and irrational basis, as described above.



                                                  5
             Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 6 of 7




        29.       The Agency’s failure to perform its proposed corrective action was itself arbitrary

and irrational.


                                        PRAYER FOR RELIEF


        In light of the foregoing, Digiscient requests that the Court:


        A.        Declare that the Agency’s decision to disqualify Digiscient was arbitrary,

capricious and irrational;


        B.        Declare that the Agency’s failure to reevaluate Digiscient’s proposed labor prices

for fairness and reasonableness was arbitrary and irrational;


        C.        Require the Agency to re-evaluate Digiscient’s proposal, including its CTA and

proposed labor rates; and


        D.        Award Digiscient such other and further relief as the Court may deem just and

proper, including, without limitation, bid and proposal costs.


 Dated: July 2, 2020                                   Respectfully submitted,

                                                       /s/ Jon D. Levin
                                                       Jon D. Levin
                                                       W. Brad English
                                                       Emily J. Chancey
                                                       Michael W. Rich

 OF COUNSEL:
 MAYNARD, COOPER & GALE, P.C.
 655 Gallatin Street SW
 Huntsville, Alabama 35801
 Email: jlevin@maynardcooper.com
        benglish@maynardcooper.com
        echancey@maynardcooper.com
        mrich@maynardcooper.com


                                                   6
          Case 1:20-cv-00812-TCW Document 1 Filed 07/02/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I caused copies of the foregoing to be served by
electronic mail upon the following:

                 U.S. Department of Justice
                 Commercial Litigation Branch
                 National Courts Section
                 P.O. Box 480
                 Ben Franklin Station
                 Washington, D.C. 20044

                                                     /s/ Jon D. Levin
                                                     Jon D. Levin




                                                 7
